                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL MATTIA                            :         CIVIL ACTION
                                       :
     v.                                :
                                       :
MARY LOU BAKER                         :         NO. 17-4298

                              MEMORANDUM

Bartle, J.                                       December 17, 2018

             Plaintiff Paul Mattia brings this action against

defendant Mary Lou Baker in her individual capacity for First

Amendment retaliation in violation of 42 U.S.C. § 1983.        Before

the court is the motion of Baker for summary judgment under Rule

56 of the Federal Rules of Civil Procedure.

                                   I

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”     Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).   We view the facts and draw all inferences in favor of

the nonmoving party.    See In re Flat Glass Antitrust Litig., 385

F.3d 350, 357 (3d Cir. 2004).     Summary judgment is granted where
there is insufficient record evidence for a reasonable factfinder

to find for the nonmovant.   See Anderson, 477 U.S. at 252.   “The

mere existence of a scintilla of evidence in support of the

[nonmoving party]’s position will be insufficient; there must be

evidence on which the jury could reasonably find for [that party].”

Id.   In addition, Rule 56(e)(2) provides “[i]f a party fails to

properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for the purposes of

the motion.”    Fed. R. Civ. P. 56(e)(2).

                                  II

           The following facts are undisputed.    Mattia is employed

as a Hearing Officer II (“HO II”) handling support matters in the

Family Court Division of the First Judicial District of

Pennsylvania.   There are approximately sixty HO IIs.   Promotion

from HO I to HO II is automatic based on longevity and meeting

expectations in yearly performance evaluations.    The next position

above HO II is HO III, which is a supervisory position.    There is a

limited number of HO III positions and to be eligible to apply for

such a position, the employee must have a minimum number of years

of experience as an HO II and must meet expectations on his or her

performance evaluations.

           In order to be promoted to an HO III, the employee must

then be interviewed by a panel made up of four Directors of the

                                  -2-
Family Court and defendant Baker, who is the Deputy Court

Administrator for the Family Court.     The panel asks each candidate

the same set of questions.    The interview is designed to allow the

panel to assess a candidate’s supervisory ability, which includes

the ability to communicate effectively and to maintain good working

relationships.    Each panel member gives the candidate an interview

score of up to 100 points.    Those scores are then averaged, with

equal weight being given to the score of each panel member.       No

panel member, including Baker, has the authority to override the

group’s recommendation.    The panel then recommends the candidate

with the highest interview score to the Administrative Judge of the

Family Court, who makes the final decision on whom to promote.

             In early 2016, Mattia applied for and was interviewed

for an HO III position.    Mattia had been passed over for the

promotion in years past, but Baker encouraged Mattia to apply

again.   Mattia was one of twelve candidates who were interviewed.

He received an average interview score of 75.2, which placed him

sixth out of the twelve candidates.     The top four candidates

received average interview scores of over 90.

             There is no dispute that Mattia’s work as an HO II was

excellent.    There is also no dispute that Mattia exceeded the




                                  -3-
minimum requirement of service time as an HO II and had met or

exceeded expectations on his annual performance reviews.1

            At the time of the interview, Mattia was serving as a

shop steward for his union.   As a shop steward, Mattia accompanied

other HO IIs to disciplinary proceedings and assisted them with

employment issues, such as attendance and leave, promotions, and

seeking information from human resources.

            In the end, the two candidates with the highest average

interview scores, which were over 90, were promoted to HO III.      One

of the candidates promoted, Atiba Askew, was an active member of

the union who received an AFL-CIO certification in leadership

training, was a member of the “Next Wave” program that promotes

internal union growth and leadership, and served as a union

delegate.   Shortly after his promotion to HO III, Askew became a

shop steward, the same union position as held by Mattia.    Two of

the other candidates who were not promoted to HO III, Tabitha

Dorchery and Stephanie James, were also shop stewards.   Dorchery

and James placed eleventh and seventh on their interview scores out

of the twelve candidates, respectively.   The evidence also shows



1. Mattia asserts that his 2016 performance evaluation was
downgraded from “exceeds expectations” in all areas to “meets
expectations” in most categories. The evidence shows that the
initial evaluation was made by his supervisor, Laura Cavanaugh,
and that Mattia’s director Joseph McHugh, not Baker, ordered it
changed. Regardless, this fact is irrelevant as there is no
evidence that the performance evaluation is considered in the
decision whether to promote to HO III.
                                 -4-
that Baker has participated in panels which recommended the

promotion of union stewards to supervisory positions on at least

four occasions.

           In the complaint, Mattia asserts that he was denied the

HO III position because of these union activities.    However, in his

deposition, Mattia also suggested that he was denied the promotion

simply because Baker does not like him, and that he does not know

why.   He also suggested that his age and/or nationality played a

role in the decision not to promote him.

           On September 25, 2017, Mattia commenced this action

against Baker in her individual and official capacity as well as

against the City of Philadelphia, the First Judicial District of

Philadelphia, and John Doe defendants.    Thereafter he filed an

amended complaint, which alleged a claim against only Baker in her

individual capacity.     Mattia seeks damages as well as injunctive

and equitable relief.2

                                   III

           42 U.S.C. § 1983 provides, in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or


2. In opposition to the motion for summary judgment, Mattia
states that he was placed on administrative leave on November
30, 2018 after threatening to make a complaint to the
Pennsylvania Attorney General regarding the promotion of Baker’s
son to an HO III position. Mattia’s complaint related to
nepotism and thus is irrelevant to his claim here, which is that
he was retaliated against for his union membership.
                                   -5-
             causes to be subjected, any citizen of the
             United States . . . to the deprivation of
             any rights, privileges, or immunities
             secured by the Constitution and laws, shall
             be liable to the party injured.

Section 1983 “is not a source of substantive rights but a

vehicle for vindicating rights conferred by the U.S.

Constitution or by federal statute.”     DiBella v. Borough of

Beachwood, 407 F.3d 599, 601 (3d Cir. 2005) (citing Baker v.

McCollan, 443 U.S. 137, 145 n.3 (1979)).     Thus, to establish

liability under § 1983, Mattia must show that Baker, while

acting under color of state law, deprived him of rights or

privileges secured by the Constitution or laws of the United

States.    See A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det.

Ctr., 372 F.3d 572, 579 (3d Cir. 2004).     The parties do not

dispute that Baker was acting under color of state law in her

role as Deputy Court Administrator at all relevant times.

             The First Amendment of the Constitution provides:

“Congress shall make no law . . . abridging the freedom of

speech.”   U.S. Const. amend. I.    A public employee such as

Mattia is entitled to exercise his rights under the First

Amendment of the United States Constitution without fear of

retaliation by his or her employer.      Brennan v. Norton, 350 F.3d

399, 412 (3d Cir. 2003).    To prevail on his claim, Mattia must

establish:    (1) his conduct was protected under the First

Amendment; (2) that Baker engaged in retaliatory action against

                                   -6-
him; and (3) a causal connection between the protected conduct

and the retaliatory action.   Thomas v. Independence Twp., 463

F.3d 285, 296 (3d Cir. 2006).

          Mattia alleges that he was not promoted in retaliation

for his “involvement in the local union.”   It is

well-established that “a public employee possesses a First

Amendment right to associate with a union.”   Palardy v. Twp. of

Millburn, 906 F.3d 76, 84 (3d Cir. 2018) (citing Smith v. Ark.

State Highway Emp., 441 U.S. 463, 465 (1979)).   Thus, Mattia’s

association with a union is activity protected under the First

Amendment.3   In addition, denial of a promotion can be deemed

“retaliatory conduct . . . sufficient to deter a person of

ordinary firmness from exercising his First Amendment rights.”

See Thomas, 463 F.3d at 296 (quoting McKee v. Hart, 436 F.3d

165, 170 (3d Cir. 2006)).

          Mattia’s claim fails, however, because he has failed

to raise a genuine dispute of material fact regarding whether

that allegedly retaliatory action was causally connected to his

union membership.   To satisfy the causation element, Mattia must




3. Baker contends that she is entitled to summary judgment
because Mattia has not shown that he spoke regarding a matter of
public concern in connection with his union activity. As Mattia
correctly asserts, this requirement applies only to First
Amendment retaliation claims based on speech, which are analyzed
differently from claims based on association such as is
presented here. See Palardy, 906 F.3d at 81.
                                -7-
show that his protected activity, that is, his union membership,

was a “substantial factor” in the alleged retaliatory action.

See Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir. 2009).   As

evidence of causation, a plaintiff generally must show either:

(1) “an unusually suggestive temporal proximity between the

protected activity and the allegedly retaliatory action”; or

(2) “a pattern of antagonism coupled with timing to establish a

causal link.”   Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d

259, 267 (3d Cir. 2007) (citing Krouse v. Am. Sterilizer Co.,

126 F.3d 494, 503–04 (3d Cir. 1997)).   In the absence of such

evidence, a plaintiff must establish “that from the ‘evidence

gleaned from the record as a whole’ the trier of the fact should

infer causation.”   Id. (quoting Farrell v. Planters Lifesavers

Co., 206 F.3d 271, 281 (3d Cir. 2000)).   As our Court of Appeals

has instructed, we “must be diligent in enforcing these

causation requirements because otherwise a public actor

cognizant of the possibility that litigation might be filed

against him, particularly in his individual capacity, could be

chilled from taking action that he deemed appropriate and, in

fact, was appropriate.”   Id.

          In support of her motion for summary judgment, Baker

has submitted affidavits from each member of the panel who

conducted Mattia’s interview for the HO III position.   Each of

the five members, including Baker, has stated under oath that HO

                                -8-
III candidates are selected for promotion based on their overall

score in the panel interview.   Each panel member provides a

score for the candidate which is then averaged to create a total

score.   The evidence shows that equal weight is given to each

panel member’s score and that Baker does not wield any extra

influence or authority in the panel’s recommendation.     Thus, the

failure of Mattia to receive a promotion to HO III could not be

due to retaliation by Baker individually but was instead based

on Mattia’s overall interview score as determined by the panel

as a whole.

           Our Court of Appeals confronted a similar situation in

Watson v. Borough of Susquehanna, 532 F. App’x 233, 236 (3d Cir.

2013).   There, the Court held that an individual defendant could

not be held liable for retaliation where the plaintiff’s

termination was the result of a group decision that would have

been the same regardless of the individual defendant’s vote:

           [I]f a majority of defendants prove that
           their individual votes against the plaintiff
           would have been the same irrespective of the
           plaintiff’s protected conduct, then the
           defendants as a group cannot be held liable,
           and no individual defendant, even one whose
           proof falls short, can be so held because
           causation is absent. . . . [E]ven if some
           defendants based their decision solely on
           impermissible grounds, a finding that a
           majority of defendants acted adversely to
           the plaintiff on legitimate grounds is
           sufficient for all to escape liability.



                                -9-
Id. (quoting Coogan v. Smyers, 134 F.3d 479, 485 (2d Cir.

1998)).

            Poor performance in an interview is recognized as a

legitimate, non-discriminatory reason for failure to hire or

promote.   See, e.g., Carr v. New Jersey, 534 F. App’x 149, 152

(3d Cir. 2013); McCann v. Astrue, 293 F. App’x 848, 852 (3d Cir.

2008).    The evidence presented shows that, although Mattia was

qualified for the HO III position, he was ranked sixth out of

twelve candidates based on his interview performance.   Even if

Baker had given him a maximum score of 100 points, Mattia still

would not have scored sufficiently high in relation to the other

candidates to be promoted.4   Thus, any action by Baker was not a

substantial factor in the decision to not promote Mattia.

            There is also insufficient evidence to connect the

alleged retaliation by Baker to Mattia’s union membership.     The

vast majority of HO IIs within the First Judicial District

belong to the union and thus nearly all of the individuals

promoted to HO III are associated with the union.   In fact,

Atiba Askew, one of the two candidates who were promoted to HO



4. To the extent that Mattia continues to assert that Baker has
final authority over promotions, he relies solely on his own
belief and on the deposition testimony of individuals who do not
have first-hand knowledge of the interview process. Such
speculation and hearsay are not sufficient to raise a genuine
dispute of material fact regarding the interview process. Smith
v. City of Allentown, 589 F.3d 684, 693 (3d Cir. 2009); see also
Fed. R. Civ. P. 56(e)(2);.
                                -10-
III over Mattia, was an active member of the union who became a

shop steward shortly after his promotion.     The evidence also

shows that Baker has participated in or recommended the

promotion of other union shop stewards to HO III or other

supervisory positions within the First Judicial District.

Mattia himself admitted in his deposition that he did not “have

the faintest clue” why Baker would not want him promoted.    He

also suggested that promotions were based on “who you know” and

that perhaps his failure to be promoted was due to

discrimination on the basis of age or nationality.

          Mattia has pointed to two incidents to support his

position that Baker harbors animosity towards him based on his

union affiliation.   The first is that Baker did not allow the

union to have food at one meeting.      Baker has produced

uncontradicted evidence that this decision was made by Baker’s

supervisor.   The second is that at one point, Baker wanted to

choose the union shop steward to represent employees in

grievance hearings instead of allowing the employee to pick the

steward himself.   However, the evidence shows that once it was

pointed out to Baker that the employees were allowed to pick

which shop steward to represent them, hearings went forward with

the employees’ chosen steward.    These two isolated and

insignificant incidents are insufficient to establish animus by

Baker towards Mattia due to his union membership.

                                 -11-
           There is no dispute that Mattia’s work as an HO II was

excellent and the evidence suggests that Mattia would make a

fine HO III.   Mattia may believe that the decision to promote

should be based on criteria other than the panel interview or

that Baker personally dislikes him.    He may also believe that

the promotion process is influenced by nepotism or cronyism.

But personal animus or an unwise business decision, without

more, does not constitute a violation of one’s constitutional

rights.   See Keller v. Orix Credit All., Inc., 130 F.3d 1101,

1109 (3d Cir. 1997); Vasbinder v. Sec’y Dep’t of Veterans

Affairs, 487 F. App’x 746, 750 (3d Cir. 2012).   Based on the

record presented here, a rational jury simply could not conclude

that the failure to promote Mattia was based on his union

membership.

                                IV

           In support of her motion for summary judgment, Baker

has also raised the defense of qualified immunity.   The doctrine

of qualified immunity insulates government officials who are

performing discretionary functions “from liability for civil

damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a

reasonable person would have known.”   Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).   To determine whether an official is

entitled to qualified immunity, we examine:   (1) whether the

                               -12-
facts alleged by the plaintiff show the violation of a

constitutional right; and (2) whether the right at issue was

clearly established at the time of the alleged misconduct.

Saucier v. Katz, 533 U.S. 194, 201 (2001); Kelly v. Borough of

Carlisle, 622 F.3d 248, 253 (3d Cir. 2010).     Courts have

discretion to address these two prongs in any order.    Pearson v.

Callahan, 555 U.S. 223, 236 (2009).   Because we determine that

Mattia has not produced any evidence that a violation of his

First Amendment rights occurred, we need not decide whether

Baker is entitled to qualified immunity because the right was

not clearly established.   See id. at 236-42.

                                 V

          Accordingly, the motion of Baker for summary judgment

will be granted.5




5. To the extent plaintiff’s complaint can be read to assert a
claim under state law, Baker as a state employee has immunity
from such claims. See 1 Pa. Cons. Stat. Ann. § 2310.
                               -13-
